                                   1

                                   2

                                   3

                                   4

                                   5                                      UNITED STATES DISTRICT COURT
                                   6                                   NORTHERN DISTRICT OF CALIFORNIA
                                   7
                                         RICARDO MARTINEZ,
                                   8                                                        Case No. 19-03525 EJD (PR)
                                                            Plaintiff,
                                   9                                                        ORDER OF TRANSER
                                                    v.
                                  10

                                  11     K. BROWN, et al.,
                                  12                        Defendants.
Northern District of California
 United States District Court




                                  13

                                  14

                                  15            Plaintiff, a state prisoner, filed a pro se civil rights complaint against prison officials
                                  16   at Kern Valley State Prison, (“KVSP”), where he is currently incarcerated. Because
                                  17   defendants reside in and the acts complained of occurred in Kern County, which lies
                                  18   within the venue of the Eastern District of California, see 28 U.S.C. § 84(b), venue
                                  19   properly lies in that district and not in this one. See 28 U.S.C. § 1391(b). Accordingly,
                                  20   this case is TRANSFERRED to the United States District Court for the Eastern District of
                                  21   California. See 28 U.S.C. § 1406(a).
                                  22            The Clerk shall terminate all pending motions and transfer the entire file to the
                                  23   Eastern District of California.
                                  24            IT IS SO ORDERED.
                                  25            9/27/2019
                                       Dated: _____________________                         ________________________
                                  26                                                        EDWARD J. DAVILA
                                                                                            United States District Judge
                                       Order of Transfer
                                  27   PRO-SE\EJD\CR.19\03525Martinez_transfer (ED)

                                  28
